Exhibit 10.22

Execution Version

AMENDMENT NO. 3 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of October 22, 2013 (this
“Amendment”), by and among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cliffstar LLC, a Delaware limited liability company, and Cott Beverages Limited,
a company organized under the laws of England and Wales, as Borrowers, the other
Loan Parties party hereto, the Lenders party hereto, and JPMorgan Chase Bank,
N.A., London Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as
Administrative Agent and Administrative Collateral Agent, and General Electric
Capital Corporation, as Co-Collateral Agent. Each capitalized term used herein
and not defined herein shall have the meaning ascribed thereto in the Amended
Credit Agreement referred to below.

WITNESSETH

WHEREAS, the Borrowers, the other Loan Parties, the Lenders, the Administrative
Agent, the UK Security Trustee, the Administrative Collateral Agent, the
Co-Collateral Agent, and the other parties party thereto, are parties to that
certain Credit Agreement, dated as of August 17, 2010 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of April 19, 2012, as
further amended by that certain Amendment No. 2 to Credit Agreement, dated as of
July 19, 2012, and as may be further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; and as amended by this Amendment, the “Amended Credit Agreement”);
and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement on the terms
and subject to the conditions expressly set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each party hereto is willing to agree to amend certain provisions
of the Credit Agreement on the terms and subject to the conditions expressly set
forth herein.

I. Amendments to Credit Agreement. Effective as of the Amendment No. 3 Effective
Date (as defined below), each party hereto hereby agrees that the Credit
Agreement shall be and hereby is amended as follows:

1. The title page of the Credit Agreement is hereby amended by deleting the
phrase “DEUTSCHE BANK AG NEW YORK BRANCH” and replacing it with the phrase
“DEUTSCHE BANK SECURITIES INC.”.

2. The introductory paragraph to the Credit Agreement is hereby amended by
adding the phrase “, as further amended by Amendment No. 3, dated as of
October 22, 2013” immediately after the phrase “as of July 19, 2012”.



--------------------------------------------------------------------------------

3. The definition of “Alternate Base Rate” is hereby amended by (a) deleting the
phrase “LIBOR01 Page”, (b) adding the phrase “pages LIBOR01 or LIBOR02 of”
immediately prior to the phrase “the Reuters Screen (or on any successor or
substitute page)”, and (c) adding the following sentence at the end of such
definition:

“If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.”

4. The definition of “Amortization Commencement Date” is hereby deleted.

5. The definitions of “BCB European” and “BCB International” are hereby moved
into the correct alphabetical order.

6. The definition of “Borrowing Base” is hereby amended by deleting the phrase
“, minus (e) the Earnout Reserve”.

7. The definition of “Canadian Reaffirmation Agreement” is hereby deleted in its
entirety and replaced with the following definition in the appropriate
alphabetical order:

““First Canadian Reaffirmation Agreement” means the Canadian law governed
Reaffirmation Agreement and Amendment No. 1 to Canadian Security Agreement,
dated as of the Amendment No. 2 Effective Date, by and between the Loan Parties
party thereto and the Administrative Collateral Agent, for the benefit of the
Administrative Agent, the Collateral Agents and the Lenders.”

8. The definition of “Canadian Security Agreement” is hereby amended by deleting
the phrase “as amended on the date hereof by the Canadian Reaffirmation
Agreement” and replacing it with the phrase “as amended on the Amendment No. 2
Effective Date by the First Canadian Reaffirmation Agreement”.

9. The definition of “CDOR Rate” is hereby amended by deleting each reference to
the phrase “deposit” and replacing it with “dealer”.

10. The definition of “Commitment” is hereby amended by (a) adding the phrase
“Amendment No. 3” immediately before each occurrence of the phrase “Effective
Date” and (b) deleting “$275,000,000” and replacing it with “$300,000,000”.

11. The definition of “Earnout Reserve” is hereby deleted.

12. Clause (iii) of the proviso to the definition of “Excluded Subsidiary” is
hereby amended by (a) adding the phrase “or, upon completion of the Luxembourg
Reorganization, as reflected on the Reorganization Schedule” immidately after
the phrase “reflected on Schedule 3.15” and (b) adding the phrase “or, upon
completion of the Luxembourg Reorganization, as reflected on the Reorganization
Schedule” immediately after the phrase “intercompany Indebtedness held on the
Amendment No. 2 Effective Date”

 

2



--------------------------------------------------------------------------------

13. The definition of “Excluded Taxes” is hereby deleted in its entirety and
replaced with the following definition:

““Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender,
withholding Taxes imposed on amounts payable, and in the case of a Treaty
Lender, U.S. Federal and United Kingdom withholding Taxes imposed on amounts
payable (excluding, (x) the portion of United Kingdom withholding Taxes with
respect to which the applicable Treaty Lender is entitled to claim a reduction
under an income tax treaty, and (y) United Kingdom withholding Taxes on payments
made by any guarantor under any guarantee of the obligations to the extent such
withholding Taxes would not have applied if the payment had been made by the
Borrower rather than such guarantor), to or for the account of such Foreign
Lender or Treaty Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Foreign
Lender or Treaty Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrowers under Section 2.19(b))
or (ii) such Foreign Lender or Treaty Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.17, amounts with respect
to such Taxes were payable either to such Foreign Lender’s or Treaty Lender’s
assignor immediately before such Foreign Lender or Treaty Lender acquired the
applicable interest in the Loan or Commitment or to such Foreign Lender or
Treaty Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(h), and
(d) any U.S. Federal withholding Taxes imposed under FATCA.”

14. The definition of “Fee Letters” is hereby deleted in its entirety and
replaced with the following definition:

““Fee Letters” means the collective reference to that certain second amended and
restated fee letter dated as of the Amendment No. 3 Effective Date among Chase,
J.P. Morgan Securities, Inc. and the Company, that certain lender fee letter
dated as of the Amendment No. 3 Effective Date among Chase and the Company, and
any other fee letters that may be entered into from time to time by one or more
Borrowers and any Agent.”.

15. Clause (b) of the definition of “Fixed Charges” is hereby amended by adding
the phrase “(including, without limitation, scheduled principal payments in
respect of the Sidel Purchase Financing) immediately after the phrase “scheduled
principal payments on Indebtedness”.

16. The definition of “LIBO Rate” is hereby deleted in its entirety and replaced
with the following definition:

““LIBO Rate” means, with respect to any Eurodollar Borrowing in any LIBOR Quoted
Currency (other than a UK Swingline Loan denominated in Sterling) and for any
applicable Interest Period, the London interbank offered rate administered by
the British Bankers Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on such

 

3



--------------------------------------------------------------------------------

Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Date for such Interest
Period; provided that, if the LIBOR Screen Rate shall not be available at such
time for a period equal in length to such Interest Period (the “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate at such
time, subject to Section 2.14. Notwithstanding the foregoing, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.”

17. The definition of “Maturity Date” is hereby deleted in its entirety and
replaced with the following definition:

““Maturity Date” means the earliest of (a) October 22, 2018, (b) solely if at
the close of business on May 1, 2017 the 2009 Notes have not been redeemed,
repurchased or otherwise refinanced in full, May 15, 2017, (c) solely if at the
close of business on February 15, 2018 the 2010 Notes have not been redeemed,
repurchased or otherwise refinanced in full, March 1, 2018 or (d) any earlier
date on which the Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof.”

18. The definition of “Other Taxes” is hereby deleted in its entirety and
replaced with the following definition:

““Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).”

19. Clause (h) of the definition of “Permitted Acquisition” is hereby amended by
adding the phrase “(or within a reasonable time thereafter as may be agreed by
the Administrative Agent in its Permitted Discretion)” immediately after the
first occurrence of the phrase “Proposed Acquisition”.

20. The definition of “PP&E Component” is hereby deleted in its entirety and
replaced with the following definition:

““PP&E Component” means, at the time of any determination, with respect to each
Borrower, an amount equal to the difference between:

(a) the lesser of:

(i) the result of (x) to the extent greater than zero, (A) 75% of the fair
market value (as determined by the most recent Qualified PP&E Appraisal (Real
Property)) of such Borrower’s Eligible Real Property minus (B) the PP&E

 

4



--------------------------------------------------------------------------------

Amortization Amount (Real Property) (this clause (x), the “Real Property
Component”), plus (y) to the extent greater than zero, (A) 85% of the Net
Orderly Liquidation Value of such Borrower’s Eligible Equipment minus (B) the
PP&E Amortization Amount (Equipment) (this clause (y), the “Equipment
Component”), minus (z) Reserves established by either Collateral Agent in its
Permitted Discretion; and

(ii) to the extent greater than zero, (x) $35,767,560 minus the PP&E
Amortization Amount (Adjusted Real Property) plus (y) $33,502,728 minus the PP&E
Amortization Amount (Adjusted Equipment); minus

(b) the PP&E Component included in any other Borrower’s Borrowing Base.”

21. The definition of “PP&E Percentage” is hereby deleted.

22. The definition of “Reaffirmation Agreements” is hereby deleted in its
entirety and replaced with the following definition:

““Reaffirmation Agreements” means the First Canadian Reaffirmation Agreement,
the Second Canadian Reaffirmation Agreement, the UK Reaffirmation Deeds, the
First U.S. Reaffirmation Agreement, and the Second U.S. Reaffirmation
Agreement.”

23. The definition of “Reserves” is hereby amended by deleting the phrase “Swap
Obligations” and replacing it with the phrase “Swap Agreement Obligations”.

24. The definition of “Secured Obligations” is hereby amended by (a) deleting
each occurrence of the phrase “Swap Obligations” and replacing them with “Swap
Agreement Obligations” and (b) deleting the period at the end of such definition
and replacing it with the phrase “; provided, however, that the definition of
“Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.”.

25. The definition of “Swap Obligations” is hereby amended by renaming such
defined term “Swap Agreement Obligations”.

26. The definition of “Taxes” is hereby deleted in its entirety and replaced
with the following definition:

““Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.”

 

5



--------------------------------------------------------------------------------

27. The definition of “UK Reaffirmation Agreement” is hereby deleted in its
entirety and replaced with the following definition:

““UK Reaffirmation Deeds” means (i) the Reaffirmation Deed to UK Security
Documents, dated as of the Amendment No. 2 Effective Date, by and between the
Loan Parties party thereto and the UK Security Trustee and (ii) the
Reaffirmation Deed to UK Security Documents, dated as of the Amendment No. 3
Effective Date, by and between the Loan Parties party thereto and the UK
Security Trustee.”

28. The definition of “U.S. Reaffirmation Agreement” is hereby deleted in its
entirety and replaced with the following definition in the appropriate
alphabetical order:

““First U.S. Reaffirmation Agreement” means the U.S. law governed Reaffirmation
Agreement and Amendment No. 1 to U.S. Security Agreement, dated as of the
Amendment No. 2 Effective Date, by and between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Agent, the Collateral Agents and the Lenders.”

29. The definition of “U.S. Security Agreement” is hereby amended by deleting
the phrase “as amended on the date hereof by the U.S. Reaffirmation Agreement”
and replacing it with the phrase “as amended on the Amendment No. 2 Effective
Date by the First U.S. Reaffirmation Agreement”.

30. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

(a) “Amendment No. 3” means Amendment No. 3 to Credit Agreement, dated as of
October 22, 2013, among the Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent.

(b) “Amendment No. 3 Effective Date” has the meaning assigned to such term in
Amendment No. 3.

(c) “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower and its Affiliates concerning or
relating to bribery or corruption.

(d) “Beneficial Owner” means, with respect to any U.S. Federal withholding Tax,
the beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

(e) “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

(f) “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

(g) “Designated Persons” means any Person listed on a Sanctions List.

 

6



--------------------------------------------------------------------------------

(h) “ECP” means an “eligible contract participant” as defined in
Section 1(a)(18) of the Commodity Exchange Act or any regulations promulgated
thereunder and the applicable rules issued by the Commodity Futures Trading
Commission and/or the SEC.

(i) “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

(j) “FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment
No. 3 Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

(k) “Interpolated Rate” means, at any time, for any Interest Period, the rate
per annum (rounded upward to four decimal places) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate (for the longest period for
which the applicable Screen Rate is available for the applicable currency) that
is shorter than the Impacted Interest Period and (b) the applicable Screen Rate
for the shortest period (for which such Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time.

(l) “IRS” means the United States Internal Revenue Service.

(m) “LIBOR Quoted Currency” means Dollars, Euros and Sterling.

(n) “Luxembourg Reorganization” means an internal reorganization of the Company
and its Subsidiaries, to be completed no later than November 30, 2013 (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), satisfactory to the Administrative Agent in its discretion, and
substantially in the order of and substantially in compliance with the steps set
forth in, resulting in a corporate structure of the reorganized entities
substantially as set forth in, the Reorganization Disclosure Letter, which
reorganization may include, among other intercompany transactions involving
Indebtedness and Equity Interests, the following intercompany Indebtedness:

(a) certain intercompany promissory notes and accounts receivable (which
intercompany promissory notes and accounts receivable shall be subordinated to
the Secured Obligations to the extent required under Section 6.01(e)) among any
or all of BCB European, BCB International, and the Loan Parties, in each case as
substantially set forth in the Reorganization Disclosure Letter, each in
approximately the amounts set forth in the Reorganization Disclosure Letter, and
each of which shall be transferred to a Loan Party and pledged and delivered to
the Administrative Collateral Agent in accordance with the terms of the Loan
Documents, or cancelled prior to the completion of the Luxembourg
Reorganization, in each case in form and substance satisfactory to the
Administrative Agent in its discretion; and

 

7



--------------------------------------------------------------------------------

(b) certain other intercompany promissory notes among the Loan Parties specified
in the Reorganization Disclosure Letter in approximately the amounts set forth
in the Reorganization Disclosure Letter, each of which shall be owned by a Loan
Party and pledged and delivered to the Administrative Collateral Agent in
accordance with the terms of the Loan Documents or cancelled prior to the
completion of the Luxembourg Reorganization, in each case in form and substance
satisfactory to the Administrative Agent in its discretion;

provided that, both before and after giving effect to the Luxembourg
Reorganization, and at all times during the Luxembourg Reorganization, the
Company and each other Loan Party shall satisfy each of the following
conditions:

(i) no Default shall have occurred and be continuing;

(ii) subject to Section IV of Amendment No. 3, any Collateral (including cash)
shall remain subject to (or, in the case of Collateral created as part of the
Luxembourg Reorganization, shall become subject to) a perfected security
interest of the Administrative Collateral Agent, subject to the Permitted
Perfection Limitations, in accordance with the terms of the Loan Documents, and
the validity, perfection and priority of such security interest shall not be
impaired by or in connection with the Luxembourg Reorganization; provided that
BCB European and BCB International shall not be required to become Loan Parties
solely as a result of the Luxembourg Reorganization;

(iii) the Luxembourg Reorganization shall be completed no later than the close
of business on the 10th Business Day after the initiation of the first step of
the Luxembourg Reorganization (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) substantially as set forth in the
Reorganization Disclosure Letter;

(iv) other than the shares of Cott Luxembourg S.a. r.l., neither BCB European
nor BCB International shall hold any asset or any Collateral that it acquires as
part of the Luxembourg Restructuring for longer than a period of 5 Business Days
from the time that it acquires such asset or Collateral (or such longer period
as may be agreed to by the Administrative Agent in its sole discretion);

(v) the Luxembourg Reorganization shall be permitted under the 2009 Note
Indenture and the 2010 Note Indenture; and

(vi) the Borrowers shall have Aggregate Availability minus Disqualified Payables
of at least $75,000,000.

 

8



--------------------------------------------------------------------------------

(o) “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

(p) “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

(q) “Participant Register” has the meaning set forth in Section 9.04(g)(iii).

(r) “PP&E Amortization Amount (Adjusted Equipment)” means, at the time of any
determination occurring on or after the Amendment No. 3 Effective Date, the sum
of the PP&E Amortization Amount (Equipment) plus, on and after the first
Business Day of any PP&E Equipment Adjustment Period, the result of
(x) $33,502,728 minus (y) 85% of the Net Orderly Liquidation Value of such
Borrower’s Eligible Equipment based on the most recent Qualified PP&E Appraisal
(Equipment) completed prior to such PP&E Equipment Adjustment Period.

(s) “PP&E Amortization Amount (Adjusted Real Property)” means, at the time of
any determination occurring on or after the Amendment No. 3 Effective Date, the
sum of the PP&E Amortization Amount (Real Property) plus, on and after the first
Business Day of any PP&E Real Property Adjustment Period, the result of
(x) $35,767,560 minus (y) 75% of the fair market value of such Borrower’s
Eligible Real Property based on the most recent Qualified PP&E Appraisal (Real
Property) completed prior to such PP&E Real Property Adjustment Period.

(t) “PP&E Amortization Amount (Equipment)” means, at the time of any
determination occurring on or after the Amendment No. 3 Effective Date:

(i) prior to the first Business Day of the first PP&E Equipment Adjustment
Period, the product of (x) $398,842 multiplied by (y) the number of calendar
months that have commenced since (and including) December 1, 2013; or

(ii) on and after the first Business Day of any PP&E Equipment Adjustment
Period, the product of (x) the result of (I) 85% of the Net Orderly Liquidation
Value of such Borrower’s Eligible Equipment based on the most recent Qualified
PP&E Appraisal (Equipment) completed prior to such PP&E Equipment Adjustment
Period divided by (II) (A) 84 minus (B) the number of PP&E Prior Amortized
Months for such PP&E Equipment Adjustment Period multiplied by (y) the number of
calendar months that have commenced since (and including) the first day of the
first month of the current PP&E Equipment Adjustment Period.

 

9



--------------------------------------------------------------------------------

(u) “PP&E Amortization Amount (Real Property)” means, at the time of any
determination occurring on or after the Amendment No. 3 Effective Date:

(i) prior to the first Business Day of the first PP&E Real Property Adjustment
Period, the product of (x) $298,063 multipled by (y) the number of calendar
months that have commenced since (and including) December 1, 2013; or

(ii) on and after the first Business Day of any PP&E Real Property Adjustment
Period, the product of (x) the result of (A) 75% of the fair market value of
such Borrower’s Eligible Real Property based on the most recent Qualified PP&E
Appraisal (Real Property) completed prior to such PP&E Real Property Adjustment
Period divided by (B) 120 minus (y) the number of PP&E Prior Amortized Months
for such PP&E Real Property Adjustment Period multiplied by (y) the number of
calendar months that have commenced since (and including) the first day of the
first month of the current PP&E Real Property Adjustment Period.

(v) “PP&E Equipment Adjustment Period” means, at any time of determination
occurring after the Amendment No. 3 Effective Date, the period commencing on the
first Business Day of the first full calendar month following the receipt by the
Administrative Agent and the Collateral Agents of a Qualified PP&E Appraisal
(Equipment), and ending on the date immediately prior to the first Business Day
of the first full calendar month following the receipt by the Administrative
Agent and the Collateral Agents of the next succeeding Qualified PP&E Appraisal
(Equipment).

(w) “PP&E Prior Amortized Months” means, with respect to each PP&E Equipment
Adjustment Period and each PP&E Real Property Adjustment Period, as applicable,
the number of calendar months that have commenced since (and including)
December 1, 2013 through and including the first Business Day of such PP&E
Equipment Adjustment Period or such PP&E Real Property Adjustment Period.

(x) “PP&E Real Property Adjustment Period” means, at any time of determination
occurring after the Amendment No. 3 Effective Date, the period commencing on the
first Business Day of the first full calendar month following the receipt by the
Administrative Agent and the Collateral Agents of a Qualified PP&E Appraisal
(Real Property), and ending on the date immediately prior to the first Business
Day of the first full calendar month following the receipt by the Administrative
Agent and the Collateral Agents of the next succeeding Qualified PP&E Appraisal
(Real Property).

(y) “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Loan Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(z) “Qualified PP&E Appraisal (Equipment)” means any appraisal and update
thereof with respect to all Eligible Equipment (the most recent such appraisal,
the “Current Equipment Appraisal”), conducted in accordance with the terms of
this Agreement from an appraiser selected and engaged by the Administrative
Agent, and in each case satisfactory to the Administrative Agent and each
Collateral Agent, so long as the result of 85%

 

10



--------------------------------------------------------------------------------

of the Net Orderly Liquidation Value of the applicable Borrower’s Eligible
Equipment based on the results of the Current Equipment Appraisal is less than
the value of the Equipment Component as computed at such time without giving
effect to the results of the Current Equipment Appraisal.

(aa) “Qualified PP&E Appraisal (Real Property)” means any appraisal and update
thereof with respect to all Eligible Real Property (the most recent such
appraisal, the “Current Real Property Appraisal”), conducted in accordance with
the terms of this Agreement from an appraiser selected and engaged by the
Administrative Agent, and in each case satisfactory to the Administrative Agent
and each Collateral Agent, so long as the result of 75% of the fair market value
of the applicable Borrower’s Eligible Real Property based on the results of the
Current Real Property Appraisal is less than the value of the Real Property
Component as computed at such time without giving effect to the results of the
Current Real Property Appraisal.

(bb) “Quotation Date” means with respect to any LIBO Rate Borrowing for any
Interest Period, (a) if the currency is Sterling, the first day of such Interest
Period, (b) if the currency is Euro, two TARGET Days before the first day of
such Interest Period, (c) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Date will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Date
will be the last of those days)).

(cc) “Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank,
or any of the foregoing or any combination thereof (as the context requires).

(dd) “Reorganization Disclosure Letter” means that certain letter, dated the
Amendment No. 3 Effective Date, from the Company to the Agents and the Lenders,
which letter shall (a) attach as Annex A thereto slides detailing each step of
the Luxembourg Reorganization and (b) attach as Annex B thereto the final
organizational structure of the Company as of the date that the Luxembourg
Reorganization is completed, as such letter may be amended, with the consent of
the Administrative Agent in its sole discretion, and such letter and any such
amendments shall be in form and substance satisfactory to the Administrative
Agent in its discretion.

(ee) “Reorganization Schedule” has the meaning assigned to such term in
Amendment No. 3.

(ff) “Sanctioned Country” means a country or territory which is at any time
subject to Sanctions.

(gg) “Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the U.S. government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union, (iv) Her
Majesty’s Treasury of the United Kingdom, (v) or the Canadian government; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury.

 

11



--------------------------------------------------------------------------------

(hh) “Sanctions List” means any of the lists of specifically designated
nationals or designated persons or entities (or equivalent) held by the U.S.
government and administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury or the United
Nations Security Council or any similar list maintained by the European Union,
any other EU Member State, the United Kingdom, Her Majesty’s Treasury of the
government of the United Kingdom, the Canadian Government, or any other
government entity of the U.S., the United Kingdom or Canada, in each case as the
same may be amended, supplemented or substituted from time to time.

(ii) “Screen Rate” means the LIBOR Screen Rate.

(jj) “SEC” means the Securities and Exchange Commission of the U.S.

(kk) “Second Canadian Reaffirmation Agreement” means the Canadian law governed
Reaffirmation Agreement, dated as of the Amendment No. 3 Effective Date, by and
between the Loan Parties party thereto and the Administrative Collateral Agent,
for the benefit of the Administrative Agent, the Collateral Agents and the
Lenders.

(ll) “Second U.S. Reaffirmation Agreement” means the U.S. law governed
Reaffirmation Agreement, dated as of the Amendment No. 3 Effective Date, by and
between the Loan Parties party thereto and the Administrative Collateral Agent,
for the benefit of the Administrative Agent, the Collateral Agents and the
Lenders.

(mm) “Sidel Purchase Financing” means that certain loan financing, in an
aggregate principal amount not to exceed $10,750,000, between Cott Beverages and
General Electric Capital Corporation relating to the purchase of equipment and
related assets previously subject to the Sidel Water Capital Lease.

(nn) “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

(oo) “United States” and “U.S.” mean the United States of America.

(pp) “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

(qq) “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(h)(ii)(B)(3).

 

12



--------------------------------------------------------------------------------

(rr) “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

31. Section 1.03 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of such Section: “For the avoidance of doubt, all
references herein to the phrase “date hereof” shall be construed to refer to the
Effective Date.”

32. Section 2.09(f) of the Credit Agreement is hereby amended by (a) deleting
the phrase “of all Lenders” in the first sentence thereof and replacing it with
the phrase “set forth in Section 9.02(b)”, (b) deleting “$300,000,000” and
replacing it with “$350,000,000”, and (c) deleting clause (i) in its entirety
and replacing it with the phrase “(i) certifying that such increase is permitted
by the 2009 Indenture and the 2010 Indenture (if the same are then outstanding),
or by the terms of any agreement or indenture governing any refinancing or
replacement of either or both of the 2009 Indenture and the 2010 Indenture to
the extent such refinancing or replacement is permitted in accordance with the
terms of this Agreement (and, with respect to any such increase, assuming a
borrowing of the maximum amount of loans available under such increase together
with any increases previously made pursuant to the terms of this Agreement), and
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and”.

33. The proviso at the end of Section 2.11(c) of the Credit Agreement is hereby
amended by adding the phrase “or the Sidel Purchase Financing” immediately after
each occurrence of the phrase “Sidel Water Capital Lease”.

34. Section 2.14(a)(i) of the Credit Agreement is hereby amended by inserting
the phrase “(including, without limitation, by means of an Interpolated Rate)”
immediately after the phrase “reasonable means do not exist for ascertaining”.

35. Section 2.15(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
CDOR Loans, Overnight LIBO Loans or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto;

 

13



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any CDOR Loan,
Overnight LIBO Loan or Eurodollar Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered. This
Section 2.15(a) does not apply to the extent any such increased cost is
attributable to the willful breach by the relevant Lender or its Affiliates of
any law or regulation.”

36. Section 2.15(b) of the Credit Agreement is hereby amended by (a) adding the
phrase “or liquidity” immediately after the phrase “If any Lender or any Issuing
Bank determines that any Change in Law regarding capital” and (b) adding the
phrase “and liquidity” immediately after the phrase “the policies of such
Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy”.

37. Section 2.17 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes except as required by applicable law. If
any applicable law (as determined in the good faith discretion of any applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. A Borrower is not required to
make an increased payment to a Lender under Section 2.17 above for a tax
deduction in respect of tax imposed by the United Kingdom from a payment of
interest on a Borrowing, if on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

 

14



--------------------------------------------------------------------------------

(ii) (1) the relevant Lender is a UK Qualifying Lender solely under
sub-paragraph 2 of the definition of UK Qualifying Lender, (2) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK Income Tax Act 2007 (as that provision has effect on
the date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from the UK Borrower a
certified copy of such Direction; and (3) the payment could have been made to
the Lender without any tax deduction in the absence of such Direction; or

(iii) the relevant Lender is a UK Qualifying Lender solely under sub-paragraph 2
of the definition of UK Qualifying Lender (a “UK Non-Bank Lender”) and it has
not, other than by reason of any change after the date of this Agreement in (or
in the interpretation, administration, or application of) any law, or any
published practice or concession of any relevant taxing authority, given a Tax
Confirmation to the UK Borrower.

(b) UK Tax Confirmations. A UK Non-Bank Lender which becomes a party to this
Agreement either on the Effective Date or on the day on which it accedes to this
Agreement gives a Tax Confirmation to the UK Borrower by entering into or
acceding to this Agreement.

(c) Changes in UK Tax Confirmations. A UK Non-Bank Lender shall promptly notify
the UK Borrower and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.

(d) Payment of Other Taxes by the Borrowers. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by a
Lender or an Issuing Bank (in each case with a copy to the Administrative
Agent), or by the Administrative Agent or either Collateral Agent on its own
behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify each
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified such Agent for

 

15



--------------------------------------------------------------------------------

such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by such Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by any Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes each Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by such Agent to such Lender from any other source against any
amount due to such Agent under this paragraph.

(h) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax, which in the case of the UK Borrower shall only be
the case where the Lender is a UK Qualifying Lende, with respect to payments
made under any Loan Document shall deliver to the Borrower Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower
Representative or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(h)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

16



--------------------------------------------------------------------------------

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

17



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(i) Additional United Kingdom Withholding Tax Matters. (i) Subject to clauses
(ii) and (iii) below, a Treaty Lender and each UK Borrower which makes a payment
to which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities necessary for that UK Borrower to obtain authorization to
make that payment without withholding or deduction for Taxes imposed under the
laws of the United Kingdom; (ii)(A) a Treaty Lender which becomes a Treaty
Lender on the day on which this Agreement is entered into that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall provide its scheme reference number and its
jurisdiction of tax residence to the Borrower and the Administrative Agent; and
(B) a Treaty Lender which becomes a Treaty Lender hereunder after the day on
which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to the UK Borrower and the Administrative Agent, and, having done so, that
Treaty Lender shall be under no further obligation pursuant to paragraph (h) and
(i)(i) above; (iii) nothing in paragraph (i) above shall require a Treaty Lender
to: (A) register under the HMRC DT Treaty Passport scheme; (B) apply the HMRC DT
Treaty Passport scheme to any Borrowings if it has so registered; or (C) file
Treaty forms if it has included an indication to the effect that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (i)(ii) above and the UK Borrower making that payment has not complied
with its obligations under paragraph (i)(iv) below; (iv) if a Treaty Lender has
confirmed its scheme reference number and its jurisdiction of tax residence in
accordance with paragraph (i)(ii) above the relevant UK Borrower shall make a
Borrower DTTP filing, and where (1) that Borrower DTTP Filing has been rejected
by HM Revenue & Customs; or (2) HM Revenue & Customs has not given the UK
Borrower authority to make payments to that Treaty Lender without a deduction
for tax within 60 days of the date of the Borrower DTTP Filing, and, in each
case, the UK Borrower has notified that Treaty Lender in writing, that Treaty
Lender and the UK Borrower shall co-operate

 

18



--------------------------------------------------------------------------------

in completing any additional procedural formalities necessary for that UK
Borrower to obtain authorization to make that payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom; (v) if a
Lender has not confirmed its scheme reference number and jurisdiction of tax
residence in accordance with paragraph (i)(ii) above, no UK Borrower shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment(s) or its participation
in any Loan unless the Lender otherwise agrees; (vi) a UK Borrower shall,
promptly on making a Borrower DTTP Filing, deliver a copy of that Borrower DTTP
Filing to the Administrative Agent for delivery to the relevant Treaty Lender;
and (vii) a Treaty Lender shall notify the UK Borrower and Administrative Agent
if it determines in its sole discretion that it is ceases to be entitled to
claim the benefits of an income tax treaty to which the United Kingdom is a
party with respect to payments made by the UK Borrower hereunder.

(j) Additional Authorizations; Reimbursement. A Treaty Lender and each Loan
Party which makes a payment to which that Treaty Lender is entitled shall
co-operate at the expense of the applicable Loan Party in completing any
procedural formalities necessary for that Loan Party to obtain authorization to
make that payment without a withholding in respect of Tax or at a reduced rate.
The applicable Loan Party shall reimburse each Lender for its reasonable costs
and expenses (including reasonable fees and expenses of counsel) incurred by it
in relation to the application for such authorization.

(k) Treatment of Certain Refunds. If the Administrative Agent, Disbursement
Agent, either Collateral Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund (including any foreign
tax credit to the extent such credit results in actual tax savings that would
not otherwise be available to such Administrative Agent, Disbursement Agent,
Collateral Agent or Lender) of any Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which the Loan Parties have
paid additional amounts pursuant to this Section 2.17, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Parties under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this paragraph the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person nor shall it be construed to require the Administrative Agent,
the Disbursement Agent, either Collateral Agent or a Lender, as the case may be,
to apply for or otherwise initiate any refund contemplated in this paragraph.

 

19



--------------------------------------------------------------------------------

(l) VAT Reimbursement. All amounts set out, or expressed to be payable under any
Loan Document by any party to the Administrative Agent, the Disbursement Agent,
either Collateral Agent, any Lender or any Issuing Bank which (in whole or in
part) constitute the consideration for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply. If VAT is chargeable on
any supply made by the Administrative Agent, the Disbursement Agent, either
Collateral Agent, any Lender or any Issuing Bank to any party under any Loan
Document, that party shall pay to the Administrative Agent, the Disbursement
Agent, such Collateral Agent, such Lender or such Issuing Bank as the case may
be (in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT.

(m) VAT Indemnification. Where any party is required under any Loan Document to
reimburse the Administrative Agent, the Disbursement Agent, either Collateral
Agent, any Lender or any Issuing Bank as the case may be for any costs or
expenses, that party shall also at the same time pay and indemnify the
Administrative Agent, the Disbursement Agent, either Collateral Agent, any
Lender or any Issuing Bank as the case may be against all VAT incurred by the
Administrative Agent, the Disbursement Agent, such Collateral Agent, such Lender
or such Issuing Bank as the case may be in respect of the costs or expenses to
the extent that the Administrative Agent, the Disbursement Agent, such
Collateral Agent, such Lender or such Issuing Bank as the case may be reasonably
determines that it is not entitled to credit or repayment of the VAT.

(n) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(o) Defined Terms. For purposes of this Section 2.17, (i) the term “applicable
law” includes FATCA”, (ii) the term “UK Borrower” shall include any Borrower
payments from which under this Agreement or any Loan Document are subject to
withholding Taxes imposed by the laws of the United Kingdom, and (iii) the term
“Lender” includes any Issuing Bank.

38. Section 2.18(b) of the Credit Agreement is hereby amended by (a) deleting
each reference to the phrase “Swap Obligations” and replacing it with the phrase
“Swap Agreement Obligations” and (b) inserting the following sentence
immediately after the phrase “ninth, to the payment of any other Secured
Obligation due to the Administrative Agent, the Disbursement Agent, either
Collateral Agent or any Lender by the Borrowers.”:

“Notwithstanding the foregoing, amounts received from any Loan Party shall not
be applied to any Excluded Swap Obligation of such Loan Party.”

39. Section 2.18(f) of the Credit Agreement is hereby amended by (a) adding the
phrase “Indemnified Taxes or” immediately after the phrase “If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any”, and (b) deleting the word “amount” in the phrase “additional amount to
any Lender or any Governmental Authority for the account of any Lender” and
replacing it with the word “amounts”.

 

20



--------------------------------------------------------------------------------

40. Section 3.23 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 3.23 Sanctions Laws and Regulations.

(a) Each Loan Party and its Subsidiaries and, to the best knowledge of each Loan
Party, its Affiliates and their respective directors, officers, employees, and
agents, in each case when such director, officer, employee or agent is acting on
behalf of or purporting to act on behalf of any Loan Party, (i) conduct and has
conducted their business in compliance with Anti-Corruption Laws and applicable
Sanctions, and (ii) have instituted and maintained, and will maintain and
enforce, policies and procedures designed to promote and achieve compliance with
such laws and applicable Sanctions. No Borrowing or Letter of Credit, use of
proceeds or other financing transaction contemplated by the Loan Documents will
violate Anti-Corruption Laws or applicable Sanctions.

(b) None of the Loan Parties or their Subsidiaries or, to the best knowledge of
each Loan Party, their Affiliates or their respective directors, officers,
employees, agents or representatives acting or benefiting in any capacity in
connection with this Agreement (i) is a Designated Person; (ii) is a Person that
is owned or controlled by a Designated Person (the terms “owned” and
“controlled” being defined as set forth in the applicable Sanctions (but only if
such definitions are set forth in such Sanctions)); (iii) is, if in violation of
Sanctions or applicable law, located, organized or resident in a Sanctioned
Country; or (iv) has directly or indirectly engaged in, or is now directly or
indirectly engaged in, in each case in violation of applicable law, any dealings
or transactions (1) with any Designated Person, (2) in any Sanctioned Country,
or (3) otherwise in violation of Sanctions.”.

41. Section 4.02(e) of the Credit Agreement is hereby amended by (a) adding the
phrase “(and at any other time that the Administrative Agent may request in its
Permitted Discretion)” immediately before the phrase “, the Administrative Agent
shall have received a certificate togetehr with such Borrowing Request”,
(b) adding “(i)” immediately before the phrase “certifying that, at the time of
and immediately after”, and (c) deleting the period at the end thereof and
replacing it with the phrase “and (ii) setting forth and certifying as to
reasonably detailed calculations of the permitted Indebtedness baskets under
each of the 2009 Indenture and the 2010 Indenture (to the extent then in effect,
or similar calculations under any refinancing or replacement agreement) at the
time of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, which
calculations shall be satisfactory to the Administrative Agent in its Permitted
Discretion.”.

42. Section 5.01(g) of the Credit Agreement is hereby amended by adding the
phrase “(but, in the case of the PP&E Component, as of the 15th day of the
current calendar month)” immediately after the phrase “and at such other times
as may be requested by either Collateral Agent, as of the period then ended”.

43. Clause (A)(i) of the proviso to the first sentence of Section 5.11 of the
Credit Agreement is hereby amended by deleting the phrase “and Aggregate
Availability has at all times during the preceding twelve fiscal months been
greater than or equal to the greater of” and replacing it with “and Aggregate
Availability has not at any time during the preceding twelve fiscal months been
less than the greater of”.

 

21



--------------------------------------------------------------------------------

44. Clause (B) of the proviso to the first sentence of Section 5.11 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“(B) in the case of appraisals of equipment and real property, (i) if no Event
of Default has occurred and is continuing and Aggregate Availability has not at
any time during the preceding twelve fiscal months been less than the greater of
(y) twenty percent (20%) of the aggregate amount of all Commitments at such time
and (z) $55,000,000, in each case for a period of 10 consecutive days, (I) one
such equipment appraisal in each of calendar year 2015 and every third calendar
year thereafter shall be at the sole expense of the Loan Parties, and (II) one
such real property appraisal in each of calendar year 2016 and every third
calendar year thereafter shall be at the sole expense of the Loan Parties
(ii) if no Event of Default has occurred and is continuing and Aggregate
Availability has at any time during the preceding twelve fiscal months been less
than the greater of (y) twenty percent (20%) of the aggregate amount of all
Commitments at such time and (z) $55,000,000, in each case for a period of 10
consecutive days, one such appraisal per calendar year (commencing with calendar
year 2013) shall be at the sole expense of the Loan Parties, (iii) if an Event
of Default has occurred and is continuing, each such appraisal shall be at the
sole expense of the Loan Parties and (iv) appraisals of parcels of real property
not identified on Schedule 1.01(a) shall not be at the expense of the Loan
Parties, except to the extent such appraisals are required by any Requirement of
Law; provided that, if Aggregate Availability has at any time during the
preceding twelve fiscal months been less than $40,000,000, real property and
equipment appraisals shall be deemed requested by the Administrative Agent and
each Collateral Agent, and such appraisals shall be at the sole expense of the
Loan Parties.”.

45. Section 6.01(h) of the Credit Agreement is hereby amended by (a) deleting
the phrase “or interest rate” from clause (i) thereof, (b) inserting the phrase
“; provided that pricing and any premiums for any such extension, refinancing,
or renewal shall be on customary market terms at such time for Indebtedness of
such type” at the end of clause (v) thereof and (c) deleting the second
reference to clause “(iv)” therein and replacing it with a reference to clause
“(vi)”.

46. Section 6.01(l) of the Credit Agreement is hereby amended by adding the
phrase “or Guarantors” after the word “Borrowers”.

47. Section 6.01(q) of the Credit Agreement is hereby amended by adding the
phrase “or the Sidel Purchase Financing” immediately after the phrase “Sidel
Water Capital Lease”.

48. Section 6.02(m) of the Credit Agreement is hereby amended by adding the
phrase “or the Sidel Purchase Financing” immediately after the phrase “Sidel
Water Capital Lease”.

 

22



--------------------------------------------------------------------------------

49. Section 6.04(l) of the Credit Agreement is hereby amended by (a) deleting
“$75,000,000” and replacing it with “$50,000,000” and (b) adding the following
phrase at the end of Section 6.04(l):

“provided, further, that in any period of four consecutive fiscal quarters, the
Company may exclude the lesser of (i) $20,000,000 and (ii) the sum of
(A) dividends made in such period of four consecutive fiscal quarters pursuant
to Section 6.09(a)(iii), plus (B) repurchases of capital stock made in such
period of four consecutive fiscal quarters pursuant to Section 6.09(a)(iv), from
the computation of the Fixed Charge Coverage Ratio solely for the purpose of
this Section 6.04(l);”.

50. Section 6.04(p) of the Credit Agreement is hereby amended by deleting each
occurrence of the phrase “Amendment No. 2 Effective Date” and replacing them
with the phrase “Amendment No. 3 Effective Date”.

51. Section 6.04(s) of the Credit Agreement is hereby deleted and replaced with
the following:

“(s) investments, loans and advances described in the Reorganization Disclosure
Letter solely to the extent required to complete the Luxembourg
Reorganization;”.

52. Clause (y) of the proviso at the end of Section 6.04 of the Credit Agreement
is hereby amended by deleting the phrase “clause (u)” and replacing it with the
phrase “clauses (s) and (u)”.

53. Section 6.09(a) of the Credit Agreement is hereby amended by (a) deleting
each occurrence of “$75,000,000” and replacing them with “$50,000,000”,
(b) deleting the phrase “provided that no Event of Default has occurred and is
then continuing” from the beginning of Section 6.09(a)(iii), (c) adding the
phrase “at the time of such declaration and payment” immediately after the
phrase “no Event of Default has occurred and is continuing” at the beginning of
Section 6.09(a)(iii)(A), (d) inserting the phrase “; provided that in any period
of four consecutive fiscal quarters, the Company may exclude the lesser of
(x) $20,000,000 and (y) the sum of (I) dividends made in such period of four
consecutive fiscal quarters pursuant to this Section 6.09(a)(iii), plus
(II) repurchases of capital stock made in such period of four consecutive fiscal
quarters pursuant to Section 6.09(a)(iv), from the computation of the pro forma
Fixed Charge Coverage Ratio solely for the purpose of this Section 6.09(a)(iii)”
at the end of Section 6.09(a)(iii)(C), (e) inserting the phrase “; provided that
in any period of four consecutive fiscal quarters, the Company may exclude the
lesser of (x) $20,000,000 and (y) the sum of (I) dividends made in such period
of four consecutive fiscal quarters pursuant to Section 6.09(a)(iii), plus
(II) repurchases of capital stock made in such period of four consecutive fiscal
quarters pursuant to this Section 6.09(a)(iv), from the computation of the pro
forma Fixed Charge Coverage Ratio solely for the purpose of this
Section 6.09(a)(iv)” at the end of Section 6.09(a)(iv)(C), (f) deleting the word
“and” immediately before the phrase “(v) any Restricted Subsidiary”, (g) adding
the phrase “, and (vi) the Restricted Payments described in the Reorganization
Disclosure Letter shall be permitted to the extent required to complete the
Luxembourg Reorganization” immediately before the phrase “; provided that in the
event that any Restricted Payment is made to BCB International, BCB European or
any Interim Holdco” and (h) adding the phrase “ (X) such Restricted Payment is
made as part of the Luxembourg Reorganization or (Y)” immediately before the
phrase “solely in the case of any Restricted Payment made to any Interim
Holdco”.

 

23



--------------------------------------------------------------------------------

54. Section 6.09(b)(vii)(b) of the Credit Agreement is hereby amended by adding
the phrase “or the Sidel Purchase Financing” immediately after the phrase “Sidel
Water Capital Lease”.

55. Section 6.09(b)(vii)(C) of the Credit Agreement is hereby amended by
(a) deleting the phrase “is no less than 1.25 to 1.0” and replacing it with the
phrase “(x) in the case of the four fiscal quarter period ending September 28,
2013, is no less than 1.10 to 1.0 and (y) for each four fiscal quarter period
ending thereafter, is no less than 1.15 to 1.0” and (b) adding the following
phrase at the end of Section(b)(vii)(C):

“provided that in any period of four consecutive fiscal quarters, the Company
may exclude the lesser of (I) $20,000,000 and (II) the sum of (A) dividends made
in such period of four consecutive fiscal quarters pursuant to
Section 6.09(a)(iii), plus (B) repurchases of capital stock made in such period
of four consecutive fiscal quarters pursuant to Section 6.09(a)(iv), from the
computation of the Fixed Charge Coverage Ratio solely for the purpose of this
Section 6.09(b)(vii);”.

56. Section 6.09(b)(ix) of the Credit Agreement is hereby amended by adding the
following phrase at the end of Section 6.09(b)(ix):

“provided that in any period of four consecutive fiscal quarters, the Company
may exclude the lesser of (i) $20,000,000 and (ii) the sum of (A) dividends made
in such period of four consecutive fiscal quarters pursuant to
Section 6.09(a)(iii), plus (B) repurchases of capital stock made in such period
of four consecutive fiscal quarters pursuant to Section 6.09(a)(iv), from the
computation of the Fixed Charge Coverage Ratio solely for the purpose of this
Section 6.09(b)(ix);”

57. Section 6.09(b)(x) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(x) the Company or any of its Restricted Subsidiaries may, from time to time,
prepay any Indebtedness outstanding in connection with the Sidel Water Capital
Lease or the Sidel Purchase Financing (the “Sidel Prepayment Amount”) during the
term of this Agreement as long as the Company delivers a certificate by a
Financial Officer stating the Sidel Prepayment Amount and attesting that the
Sidel Prepayment Amount is equal to or less than (i) in the case of a prepayment
of Indebtedness in connection with the Sidel Water Capital Lease, the value of
(A) the Letters of Credit issued for the benefit of General Electric Capital
Corporation (“GECC”) that GECC in its capacity as lessor will return for
cancellation and/or (B) cash collateral that GECC in its capacity as lessor will
release, in each case, in connection with such prepayment or (ii) in the case of
a prepayment of Indebtedness under the Sidel Purchase Financing, the amount of
all obligations of Cott Beverages outstanding at such time under the Sidel
Purchase Financing (including, but not limited to all payments of principal,
interest, premiums, fees and expenses then due and owing under the Sidel
Purchase Financing as in effect on the Amendment No. 3 Effective Date); and

 

24



--------------------------------------------------------------------------------

58. Section 6.10 of the Credit Agreement is hereby amended by (a) deleting the
word “and” immediately before the phrase “(h) any issuances of securities”,
(b) adding the phrase “, (s)” immediately after the phrase “6.04(b), (c), (d),
(e), (l), (p), (q), (r)”, and (c) adding the following phrase immediately before
the period at the end of such Section:

“and (i) transactions made between or among any Loan Party and any other
Subsidiary of the Company as part of the Luxembourg Reorganization”

59. Section 6.15 of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“(c) Notwithstanding anything in this Section 6.15 to the contrary, BCB
International, BCB European and each Interim Holdco may own the assets and incur
the liabilities described in the Reorganization Disclosure Letter solely for the
purposes of effecting, and as required to complete, the Luxembourg
Reorganization.”.

60. A new Section 6.16 is hereby added to the Credit Agreement as follows:

“Section 6.16 Sanctions Laws and Regulations.

(a) No Loan Party shall, and each Loan Party shall (x) ensure that none of its
Subsidiaries will, and (y) use its commercially reasonable efforts to ensure
that none of its other Affiliates will, directly or indirectly use the proceeds
of the Loans or Letters of Credit (i) for any purpose which would breach the
U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977
or other similar applicable law; (ii) to fund, finance or facilitate any
activities, business or transaction of or with any Designated Person or in any
Sanctioned Country in violation of applicable law, or otherwise in violation of
Sanctions, as such Sanctions Lists or Sanctions are in effect from time to time;
or (iii) in any other manner that will result in the violation of any applicable
Sanctions by any party to this Agreement.

(b) No Loan Party shall, and each Loan Party shall (x) ensure that none of its
Subsidiaries will, and (y) use its commercially reasonable efforts to ensure
that none of its other Affiliates will, use funds or assets obtained directly or
indirectly from transactions with or otherwise relating to (i) Designated
Persons; or (ii) any Sanctioned Country, to pay or repay any amount owing to the
Lenders under this Agreement, in each case in violation of Sanctions or
applicable law.

(c) Each Loan Party shall, and shall (x) ensure that each of their Subsidiaries
will, and (y) use its commercially reasonable efforts to ensure that each of
their other Affiliates will (i) conduct its business in compliance with
Anti-Corruption Laws; (ii) maintain policies and procedures designed to promote
and achieve compliance with Anti-Corruption Laws; and (iii) have appropriate
controls and safeguards in place designed to prevent any proceeds of any Loans
or Letters of Credit from being used contrary to the representations and
undertakings set forth herein.”.

61. Section 9.03(b) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

“This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, penalties, liabilities or related
expenses arising from any non-Tax claim.”.

 

25



--------------------------------------------------------------------------------

62. Section 9.04(d) of the Credit Agreement is hereby amended by deleting the
reference to “paragraph (b)(iv)” and replacing it with a reference to “paragraph
(f)”.

63. Section 9.04(e) of the Credit Agreement is hereby amended by (a) adding the
phrase “in the United States of America” immediately after the phrase “shall
maintain at one of its offices” and (b) adding the phrase “(and stated
interest)” immediately after the phrase “and the Commitment of, and principal
amount”.

64. Section 9.04(g) of the Credit Agreement is hereby amended by (a) deleting
the reference to “paragraph (c)(ii)” and replacing it with a reference to
“paragraph (g)(ii)” in clause (i) thereof, (b) deleting the reference to
“Section 2.17(g)” and replacing it with a reference to “Section 2.17(h)”, and
(c) adding the following clause (iii) at the end thereof:

“(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”.

65. Section 9.14 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 9.14 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.”

66. Section 10.01 of the Credit Agreement is hereby amended by inserting the
phrase “; provided, however, that the definition of “Guaranteed Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor” immediately after the phrase “collectively, the
“Guaranteed Obligations””.

 

26



--------------------------------------------------------------------------------

67. A new Section 10.13 is hereby added to the Credit Agreement as follows:

“Section 10.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

68. The Commitment Schedule is hereby deleted in its entirety and replaced with
the commitment schedule attached to Schedule I hereto.

69. Schedule 1.01(a) of the Credit Agreement is hereby reaffirmed by the Company
and attached hereto as Schedule II hereto.

70. The Exhibits attached hereto as Exhibit A are hereby added to the Credit
Agreement as Exhibits F-1 through F-4.

 

II. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment No. 3 Effective Date”) on which each of the
following conditions precedent have been satisfied:

1. The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Amendment signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or pdf transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment, and
(ii) duly executed copies (or facsimile or pdf copies) of the Second Canadian
Reaffirmation Agreement, the UK Reaffirmation Deed dated as of the Amendment
No. 3 Effective Date, and the Second U.S. Reaffirmation Agreement, and such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Amendment.

2. The Administrative Agent and the Collateral Agents shall have received
written opinions of the United States Loan Parties’ counsel and of Canadian Loan
Parties’ counsel, each addressed to the Administrative Agent, the Disbursement
Agent, the Collateral Agents, the Issuing Banks and the Lenders, in each case in
form and substance acceptable to the Administrative Agent.

 

27



--------------------------------------------------------------------------------

3. The Administrative Agent and the Collateral Agents shall have received copies
of the most recent financial statements, projections and reports required to be
delivered pursuant to Section 5.01 of the Credit Agreement.

4. The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Amendment No. 3 Effective Date and executed by its Secretary,
Assistant Secretary or Director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of this Amendment and the other Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the Financial
Officers and any other officers of such Loan Party authorized to sign this
Amendment and the Loan Documents to which it is a party, and (C) to the extent
not previously delivered to the Administrative Agent attached to a similar
certificate, contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party, together with all
amendments thereto, certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws,
memorandum and articles of association or operating, management or partnership
agreement (or other equivalent organizational documents), together with all
amendments thereto, and (ii) a short form or long form certificate of good
standing, status or compliance (or confirmation (including through a legal
opinion) that telephonic and online searches have been conducted at the English
Central Index of Winding Up Petitions and UK Companies House respectively on the
Amendment No. 3 Effective Date with respect to the Loan Parties organized under
the laws of England and Wales), as applicable, together with any bring-down
certificates, confirmations or facsimiles, if any, for each Loan Party from its
jurisdiction of organization, each dated a recent date on or prior to the
Amendment No. 3 Effective Date.

5. The Administrative Agent shall have received a certificate, signed by the
chief financial officer or treasurer of each Borrower, on the Amendment No. 3
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article III of
the Amended Credit Agreement and Section III of this Amendment are true and
correct as of such date, and (iii) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.

6. The Lenders, the Collateral Agents and the Administrative Agent shall have
received all fees required to be paid, including pursuant to the Fee Letters (as
defined in the Amended Credit Agreement) and Section VI hereof, and all expenses
for which invoices have been presented (including the reasonable fees and
expenses of legal counsel), on or before the Amendment No. 3 Effective Date.

7. The Administrative Agent shall have received a solvency certificate, in form
and substance satisfactory to the Administrative Agent, from a Financial
Officer.

8. Each Collateral Agent shall have received the most recent Aggregate Borrowing
Base Certificate and Borrowing Base Certificates required to be delivered
pursuant to Section 5.01 of the Credit Agreement.

9. At the time of and immediately after giving effect to this Amendment, the
Borrowers’ Aggregate Availability shall not be less than $75,000,000.

 

28



--------------------------------------------------------------------------------

10. The Administrative Agent and the Administrative Collateral Agent shall have
received updated appraisals of the real property of the Loan Parties from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and the Administrative Collateral
Agent, such appraisals to include, without limitation, information required by
applicable law and regulations, with such appraisals being at the sole cost and
expense of the Loan Parties.

11. The Administrative Agent shall have received such other documents as the
Administrative Agent, the Disbursement Agent, any Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

12. The amendments contemplated by this Amendment are permitted pursuant to each
of the 2009 Indenture and the 2010 Indenture.

 

III. Representations and Warranties of the Loan Parties. To induce the other
parties hereto to enter into this Amendment, each Loan Party represents and
warrants to each Lender and each Agent as of the date hereof as follows:

1. Each Loan Party has the legal power and authority to execute and deliver this
Amendment and the officers of each Loan Party executing this Amendment have been
duly authorized to execute and deliver the same and bind such Loan Party with
respect to the provisions hereof.

2. This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto.

3. This Amendment and the Amended Credit Agreement each constitutes the legal,
valid and binding obligations of each Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4. The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Credit
Agreement and under the other Loan Documents to which it is a party and the
consummation of the transactions contemplated by this Amendment, the Amended
Credit Agreement and the other Loan Documents: (i) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirement of Law applicable
to any Loan Party or any of its Subsidiaries, (iii) will not violate or result
in a default under any indenture or other agreement governing Indebtedness or
any other material agreement or other instrument binding upon any Loan Party or
any of its Restricted Subsidiaries, or give rise to a right thereunder to
require any payment to be made by any Loan Party or any of its Restricted
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Restricted Subsidiaries, except
Liens created pursuant to the Loan Documents.

5. Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan

 

29



--------------------------------------------------------------------------------

Documents and agrees and confirms that all such representations and warranties
are true and correct in all material respects on and as of the date of this
Amendment as though made on and as of such date, except for any representation
and warranty made as of an earlier date, which representation and warranty
remains true and correct in all material respects as of such earlier date.

6. Each Borrower has caused to be conducted a thorough review of the terms of
the Credit Agreement and the other Loan Documents and each Borrower’s and its
Subsidiaries’ operations since the Effective Date and, as of the date hereof and
after giving effect to the terms hereof, no Default has occurred and is
continuing.

 

IV. Post-Closing Covenants.

1. Notwithstanding anything to the contrary in any other Loan Document, no later
than 30 days following the completion of the Luxembourg Reorganization (or such
longer period as may be agreed to by the Administrative Agent and each
Collateral Agent, each in its sole discretion), to the extent not previously
provided to the Administrative Collateral Agent or the UK Security Trustee, as
applicable, such Agent shall have received (i) stock certificates and stock
powers or stock transfer forms, as applicable, for each certificate representing
the shares of Equity Interests transferred or created and in existence upon the
completion of the Luxembourg Reorganization, in the case of each stock power or
stock transfer form, executed in blank by a duly authorized officer of the
pledgor thereof, (ii) promissory notes and allonges or transfer forms, as
applicable, for each promissory note transferred or created and in existence
upon the completion of the Luxembourg Reorganization, in the case of each
allonge or transfer form, executed in blank by a duly authorized officer of the
pledgor thereof, (iii) a certificate of the Loan Parties signed by an authorized
officer of the Company certifying as to the accuracy and completeness of, and
attaching, an updated Schedule 3.15 to the Credit Agreement together with a
redline against the original Schedule 3.15 to the Credit Agreement solely
reflecting changes to the ownership of the Equity Interests and intercompany
Indebtedness of the Loan Parties and their respective Restricted Subsidiaries
resulting from the Luxembourg Reorganization (such updated Schedule 3.15, the
“Reorganization Schedule”), and (iv) such security agreements, control
agreements and other documents as may be reasonably requested by the
Administrative Agent in order to create and perfect a security interest in favor
of the Administrative Collateral Agent, subject to the Permitted Perfection
Limitations, in accordance with the terms of the Loan Documents. For purposes of
this paragraph, an officer is duly authorized to execute a stock power, allonge
or transfer form if he or she is serving in the capacity set forth on such power
or transfer form at the time such power or transfer form is delivered to the
Administrative Collateral Agent.

2. Notwithstanding anything to the contrary in any other Loan Document, no later
than 30 days following the completion of the Luxembourg Reorganization (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), 100% of the Equity Interests of Cott Luxembourg S.à r.l. shall be
pledged by the holders thereof pursuant to one or more Luxembourg law governed
share pledge agreements in favor of the Administrative Collateral Agent
(substantially in the form of the Share Pledge Agreement, dated July 8, 2011
among the Company and the Administrative Collateral Agent (the “Existing
Luxembourg Share Pledge”)), and the Company and each Loan Party agrees to cause
the applicable holders of such Equity Interests to execute and deliver such
other agreements, certificates and documents, and to

 

30



--------------------------------------------------------------------------------

make such recordings and filings, together with opinions of counsel, in each
case as may be reasonably requested by the Administrative Collateral Agent. The
Company and each Loan Party hereby agree to take all actions reasonably required
by the Administrative Collateral Agent to effect the termination and release of
the Existing Luxembourg Share Pledge prior to or substantially simultaneously
with the execution of the new Luxembourg law governed share pledge agreements
described in the immediately preceding sentence.

 

V. Reference to and Effect on the Credit Agreement.

1. Upon the effectiveness of this Amendment pursuant to Section II above, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement as modified hereby.

2. Except as specifically amended or modified by this Amendment and the
Reaffirmation Agreements (as defined in the Amended Credit Agreement), the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.

3. The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent, any other
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

VI. Costs and Expenses. Each Borrower agrees to pay all reasonable out-of-pocket
expenses, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Co-Collateral Agent, incurred by any Agent
and any of its Affiliates in connection with the preparation, arrangement,
execution and enforcement of this Amendment and all other instruments,
agreements and other documents executed in connection herewith. All costs and
expenses in connection with this Amendment are due on or prior to the effective
date of this Amendment.

 

VII. Miscellaneous.

1. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, AND ANY DISPUTE BETWEEN ANY BORROWER AND ANY OTHER PARTY HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING 5-1401 OF THE GENERAL OBLIGATION LAW OF THE
STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS).

2. Waiver. To induce the Administrative Agent and Lenders to enter into this
Amendment, each Loan Party further acknowledges that it has no actual or
potential defense, offset, claim, counterclaim or cause of action against the
Administrative Agent or any Secured Party for any actions or events occurring on
or before the date hereof, and each Loan Party hereby waives and releases any
right to assert same.

 

31



--------------------------------------------------------------------------------

3. Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

4. Terms Generally. References in this Amendment, the Credit Agreement and the
Amended Credit Agreement to the words “clause” and “paragraph” shall be
construed to have the same meaning.

5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or by other electronic image scan transmission (including via e-mail)
shall be effective as delivery of a manually executed counterpart of this
Amendment. The Administrative Agent may also require that any such documents and
signatures delivered by facsimile or by other electronic image scan transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or other electronic image scan transmission.

6. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Amended Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Amended Credit Agreement and the
other Loan Documents shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment, the
Amended Credit Agreement or any of the other Loan Documents.

7. Amendment Constitutes Loan Document. This Amendment and each Reaffirmation
Agreement shall constitute a “Loan Document” for purposes of the Credit
Agreement and the other Loan Documents.

8. Notice of Change of Entity Type.

(a) The Company and the other Loan Parties hereby provide notice to the Agents
and Lenders in accordance with Section 4.15 of the U.S. Security Agreement that,
as part of the Luxembourg Reorganization, Cott Beverages Inc., a Georgia
corporation, shall convert into a limited liability company under Georgia law
(the “LLC Conversion”). The Company and the other Loan Parties hereby agree
that, upon completion of the LLC Conversion, (x) the Company shall deliver to
the Administrative Collateral Agent within 5 Business Days (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion)
of the LLC Conversion written notice that the LLC Conversion is complete
together with updated charter documents evidencing the LLC Conversion, certified
by the Georgia Secretary of State, and (y) the Administrative Collateral Agent
shall be authorized to file UCC financing statements against such converted
entity in accordance with Section 4.1(b) of the U.S. Security Agreement.

 

32



--------------------------------------------------------------------------------

(b) The Company and the other Loan Parties hereby provide notice to the Agents
and Lenders in accordance with Section 4.15 of the U.S. Security Agreement that,
as part of the Luxembourg Reorganization, and after the LLC Conversion, Cott
Beverages LLC, a Georgia limited liability company, shall convert into a
corporation under Georgia law (the “Corporation Conversion,” and together with
the LLC Conversion, the “Conversions”). The Company and the other Loan Parties
hereby agree that, upon completion of the Corporation Conversion, (x) the
Company shall deliver to the Administrative Collateral Agent within 5 Business
Days (or such longer period as may be agreed to by the Administrative Agent in
its sole discretion) of the Corporation Conversion written notice that the
Corporation Conversion is complete together with updated charter documents
evidencing the Corporation Conversion, certified by the Georgia Secretary of
State, and (y) the Administrative Collateral Agent shall be authorized to file
UCC financing statements against such converted entity in accordance with
Section 4.1(b) of the U.S. Security Agreement.

9. Waiver of Notice Period. Solely with respect to the Conversions, the Agents
and the Lenders hereby waive the 30 day prior notice requirement under
Section 4.15 of the U.S. Security Agreement and accept the notice provided in
Section 8 hereof as sufficient prior notice of such Conversions.

10. Lender Authorization. Each Lender and each Agent (other than the
Administrative Agent), hereby authorizes the Administrative Agent, on its behalf
and on behalf of such Lender or other Agent, in the Administrative Agent’s sole
discretion, to waive any other prior notice requirements under the Loan
Documents in respect of the Conversions or any other conversion, dissolution, or
other transaction effected pursuant to the Luxembourg Reorganization, to the
extent that the reorganization steps described in the Reorganization Disclosure
Letter on the date hereof are amended after the date hereof with the consent of
the Administrative Agent in its sole discretion.

[The remainder of this page is intentionally blank.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT BEVERAGES INC. By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer CLIFFSTAR LLC By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT BEVERAGES LIMITED By  

/s/    Gregory Leiter        

  Name:   Gregory Leiter   Title:   Director

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer 967979 ONTARIO LIMITED By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer 804340 ONTARIO LIMITED By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer 2011438 ONTARIO LIMITED By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT RETAIL BRANDS LIMITED By  

/s/    Gregory Leiter        

  Name:   Gregory Leiter   Title:   Director

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

COTT LIMITED By  

/s/    Gregory Leiter        

  Name:   Gregory Leiter   Title:   Director COTT EUROPE TRADING LIMITED By  

/s/    Gregory Leiter        

  Name:   Gregory Leiter   Title:   Director COTT PRIVATE LABEL LIMITED By  

/s/    Gregory Leiter        

  Name:   Gregory Leiter   Title:   Director COTT NELSON (HOLDINGS) LIMITED By  

/s/    Gregory Leiter        

  Name:   Gregory Leiter   Title:   Director COTT (NELSON) LIMITED By  

/s/    Gregory Leiter        

  Name:   Gregory Leiter   Title:   Director COTT USA FINANCE LLC By  

/s/    Jerry Hoyle        

  Name:   Jerry Hoyle   Title:   Authorized Representative

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

COTT HOLDINGS INC. By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer INTERIM BCB, LLC By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT VENDING INC. By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT INVESTMENT, L.L.C. By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT USA CORP. By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

COTT U.S. HOLDINGS LLC By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT U.S. ACQUISITION LLC By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer COTT ACQUISITION LLC By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer STAR REAL PROPERTY LLC By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer CAROLINE LLC By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

COTT UK ACQUISITION LIMITED By  

/s/    Jerry Hoyle        

  Name:   Jerry Hoyle   Title:   Director COTT ACQUISITION LIMITED By  

/s/    Jerry Hoyle        

  Name:   Jerry Hoyle   Title:   Director COTT LUXEMBOURG S.A.R.L. By  

/s/    Jerry Hoyle        

  Name:   Jerry Hoyle   Title:   Class A Manager By:  

/s/    Luc Sunnen        

  Name:   Luc Sunnen   Title:   Class B Manager COTT DEVELOPMENTS LIMITED By  

/s/    Jason Ausher        

  Name:   Jason Ausher   Title:   Treasurer

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as an Issuing Bank, as a Swingline
Lender and as a Lender By  

/s/    Lisa A. Morrison        

  Name:   Lisa A. Morrison   Title:   VP, Authorized Signer JPMORGAN CHASE BANK,
N.A., as Administrative Agent and as Administrative Collateral Agent By  

/s/    Lisa A. Morrison        

  Name:   Lisa A. Morrison   Title:   VP, Authorized Signer JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as an Issuing Bank, as a Swingline Lender and as a Lender
By  

/s/    Agostino A. Marchetti        

  Name:   Agostino A. Marchetti   Title:   Senior Vice President JPMORGAN CHASE
BANK, N.A., LONDON BRANCH, as an Issuing Bank, as a Swingline Lender and as a
Lender By  

/s/    Timothy I. Jacob        

  Name:   Timothy I. Jacob   Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as UK Security Trustee By  

/s/    Timothy I. Jacob        

  Name:   Timothy I. Jacob   Title:   Senior Vice President

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Documentation Agent and as a Lender

By  

/s/    Andrew A. Doherty        

  Name:   Andrew A. Doherty   Title:   Senior Vice President

BANK OF AMERICA, N.A., CANADA BRANCH,

as a Lender

By  

/s/    Medina Sales de Andrade        

  Name:   Medina Sales de Andrade   Title:   Vice President

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent and as a Lender

By  

/s/    Philip f. Carfora        

  Name:   Philip F. Carfora   Title:   Duly Authorized Signatory

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By  

/s/    Peter Cucchiara        

  Name:   Peter Cucchiara   Title:   Vice President By  

/s/    Michael Winters        

  Name:   Michael Winters   Title:   Vice President

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/    Brian C. Jablon        

Name:   Brian C. Jablon Title:   PNC Relationship Manager

PNC BANK, CANADA BRANCH,

as a Lender

By:  

/s/    Michael Etienne        

Name:   Michael Etienne Title:   Senior Vice President

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By  

/s/    David P. Hill        

  Name:   David P. Hill   Title:   Duly Authorized Signer

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

as a Lender

By  

/s/    Domenic Consentino        

  Name:   Domenic Consentino   Title:  

Vice President

Wells Fargo Capital Finance Corporation Canada

WELLS FARGO BANK, N.A.

(LONDON BRANCH), as a Lender

By  

/s/    N.B. Hogg        

  Name:   N.B. Hogg   Title:   Authorized Signatory By:  

/s/    T. Saldania        

  Name:   T. Saldania   Title:   Authorized Signatory

 

Signature page to Amendment No. 3 to

Credit Agreement



--------------------------------------------------------------------------------

Schedule I

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A. and affiliates

   $ 65,454,545.00   

Deutsche Bank AG New York Branch and affiliates

   $ 54,545,455.00   

General Electric Capital Corporation

   $ 65,454,545.00   

Bank of America, N.A. and affiliates

   $ 42,545,455.00   

Wells Fargo Capital Finance, LLC, and affiliates

   $ 42,545,455.00   

PNC Bank, National Association and affiliates

   $ 29,454,545.00      

 

 

 

Total

   $ 300,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule II

Schedule 1.01(a) to Credit Agreement

Eligible Real Property

 

Loan Party

  

Location / Address

  

Owned, Leased or Occupied

Cott Beverages Inc.   

2525 Schuetz Road / 576 Fee Fee Road

Maryland Heights, MO 63043

   Owned Cott Beverages Inc.   

301 Larcel Drive

Sikeston, MO 63801

   Owned 156775 Canada Inc.   

6525 Viscount Road

Mississauga, ON L4V 1H6

   Owned Cott Corporation Corporation Cott   

333 Avro Ave

Pointe-Claire, QU H9R 5W3

   Owned Cott Corporation Corporation Cott   

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

   Owned



--------------------------------------------------------------------------------

Exhibit A

[See attached.]



--------------------------------------------------------------------------------

Exhibit F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 17, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Cott Corporation Corporation Cott, a corporation organized
under the laws of Canada (the “Company”), Cott Beverages Inc., a Georgia
corporation (“Cott Beverages”), Cliffstar LLC, a Delaware limited liability
company, and Cott Beverages Limited, a company organized under the laws of
England and Wales (the “UK Borrower,” and together with the Company, Cott
Beverages and Cliffstar LLC, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., in its capacity
as Administrative Agent for the Lenders, and the other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[  ]



--------------------------------------------------------------------------------

Exhibit F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the August 17, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Cott
Corporation Corporation Cott, a corporation organized under the laws of Canada
(the “Company”), Cott Beverages Inc., a Georgia corporation (“Cott Beverages”),
Cliffstar LLC, a Delaware limited liability company, and Cott Beverages Limited,
a company organized under the laws of England and Wales (the “UK Borrower,” and
together with the Company, Cott Beverages and Cliffstar LLC, the “Borrowers”),
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for the Lenders, and the
other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[  ]



--------------------------------------------------------------------------------

Exhibit F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 17, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Cott Corporation Corporation Cott, a corporation organized
under the laws of Canada (the “Company”), Cott Beverages Inc., a Georgia
corporation (“Cott Beverages”), Cliffstar LLC, a Delaware limited liability
company, and Cott Beverages Limited, a company organized under the laws of
England and Wales (the “UK Borrower,” and together with the Company, Cott
Beverages and Cliffstar LLC, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., in its capacity
as Administrative Agent for the Lenders, and the other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                  , 20[  ]



--------------------------------------------------------------------------------

Exhibit F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 17, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Cott Corporation Corporation Cott, a corporation organized
under the laws of Canada (the “Company”), Cott Beverages Inc., a Georgia
corporation (“Cott Beverages”), Cliffstar LLC, a Delaware limited liability
company, and Cott Beverages Limited, a company organized under the laws of
England and Wales (the “UK Borrower,” and together with the Company, Cott
Beverages and Cliffstar LLC, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., in its capacity
as Administrative Agent for the Lenders, and the other parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title: